Citation Nr: 1530206	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-25 212A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left knee chondromalacia as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to December 2000.

This matter is before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is now with the RO in Los Angeles, California.  The Veteran testified before the undersigned in a May 2015 video conference Board hearing.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed patellar chondromalacia in her left knee.

2.  The Veteran is service-connected for patellofemoral syndrome and chondromalacia in the right knee.

3.  The currently diagnosed left knee patellar chondromalacia is aggravated by the service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee chondromalacia as secondary to the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of chondromalacia not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran maintains that her left knee disorder is related to her service-connected right knee disability.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's left knee disorder is aggravated by the service-connected right knee disability.

The evidence includes an August 2010 VA knee examination.  The examiner reviewed the claims file, interviewed the Veteran, and performed a physical examination.  The examiner diagnosed the Veteran with left knee patellofemoral syndrome.  The examiner then opined that the Veteran's left knee disorder was "less likely than not secondary to her right knee condition."  

The Board finds that the August 2010 VA medical opinion lacks probative value.  Specifically, the examiner did not provide a rationale as to why the Veteran's left knee disability was not related to her right knee disability.  Further, the examiner did not provide an opinion as to whether the left knee patellofemoral syndrome was aggravated by her service-connected right knee disability.

The Veteran submitted a January 2011 consultation note from Dr. B.L.  After an interview with the Veteran and a physical examination, to include review of a December 2010 MRI scan, Dr. B.L. diagnosed the Veteran with left knee chondromalacia of the patella.  Dr. B.L. then opined that because of the long duration of symptoms of the right knee, she "probably" favored that knee and then subsequently developed increasing symptoms of the left knee.  The Board finds that the statement by Dr. B.L. weighs in favor of the Veteran's claim that her left knee disorder is aggravated by her service-connected right knee disability.

The evidence also includes a private January 2014 medical opinion from Dr. J.B.  In his statement, Dr. J.B. noted that the Veteran had a "clear diagnosis" of advanced patellar chondromalacia in her left knee.  It was further noted that she had a similar condition, which had been chronic in her right knee.  According to Dr. J.B., compensating for the right knee injury increased the load and the weight forces across the left knee.  As such, Dr. J.B. opined that the Veteran's left knee
condition "has likely been exacerbated by compensating for her chronic right
knee problems."  The Board finds the opinion by Dr. J.B. to be probative as to whether the Veteran's left knee disorder is related to her service-connected right knee disability.  

The remaining evidence of record does not contradict the opinions by Dr. B.L. and Dr. J.B.  As such, the preponderance of the evidence weighs in favor of a finding that the Veteran's left knee disorder, diagnosed as chondromalacia of the patella, is aggravated by the service-connected right knee disability.  Accordingly, service connection for left knee chondromalacia is warranted.


ORDER

Service connection for a left knee chondromalacia as secondary to the service-connected right knee disability is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


